Opinion issued May 20, 2004 












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00456-CR
____________

DEISHA MARIE SENEGAL, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 947051



 
MEMORANDUM  OPINION
                Appellant filed a pro se motion to dismiss the appeal.  The motion is in
writing, signed by appellant.  We have not yet issued a decision.  Accordingly, the
appeal is dismissed.  Tex. R. App. P. 42.2(a).
               The clerk of this Court is directed to issue the mandate.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).